—Appeal from a judgment of the Supreme Court (Kavanagh, J.), entered April 30, 1999 in Ulster County, which, in a proceeding pursuant to CPLR article 78, granted respondent’s motion to dismiss the petition as moot.
Petitioner, a prison inmate, commenced this CPLR article 78 *709proceeding in January 1999 challenging a December 1998 determination of the Central Office Review Committee (hereinafter CORC) which denied a grievance he filed alleging that he was improperly prohibited from sending mail to two individuals. Thereafter, by determination dated March 17, 1999, CORC amended its previous determination and found instead that, since petitioner was pursuing legal action against the two individuals, it was necessary that he be allowed to correspond with them. After the Attorney General advised Supreme Court of CORC’s revised determination, the court granted respondent’s motion to dismiss the petition as moot.
We affirm. Despite petitioner’s contention otherwise, there is nothing in the record to support his conclusory assertion that the proceeding challenging the December 1998 determination is not moot, especially since our review confirms that petitioner has received all the relief to which he is entitled and is no longer aggrieved (see, Matter of Stanislas v Goord, 253 AD2d 918). To the extent that petitioner expresses dissatisfaction with the March 1999 determination of CORC that superceded the earlier determination, we note that this determination is not the subject of the petition currently before this Court. Similarly, petitioner’s claim that the March 1999 determination is not being appropriately enforced by facility personnel is also not properly before us.
Cardona, P. J., Mercure, Peters, Carpinello and Graffeo, JJ., concur. Ordered that the judgment is affirmed, without costs.